Citation Nr: 0716009	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  06-11 805	)	DATE
	)
	)

On appeal from the
Office of the General Counsel of the Department of Veterans 
Affairs 



THE ISSUE

Termination of the appellant's accreditation as an agent to 
represent claimants before the Department of Veterans 
Affairs. 



WITNESSES AT HEARING 

Appellant, R. EL M., S.H., T.H., L.C., R.L., and A.K.A.



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

Pursuant to 38 U.S.C.A. § 5904, the appellant in this matter 
had previously been recognized by the Department of Veterans 
Affairs (VA) as an agent for the preparation, presentation, 
and prosecution of claims under the laws administered by the 
Secretary of the VA (hereinafter Secretary).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated April 28, 2005, of the VA 
General Counsel that terminated the appellant's accreditation 
to represent claimants for benefits before VA.  

In January 2007, the appellant's motion to advance the appeal 
on the Board's docket was granted due to good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1. Clear and convincing evidence establishes that the 
appellant knowingly presented false information to VA when he 
indicated on his application for accreditation as a VA 
claimant representative that he had never been a defendant in 
a criminal case, when, in fact, he was a convicted felon at 
the time of his application.

2. Clear and convincing evidence establishes that the 
appellant in his capacity as a VA claimants' agent accepted 
fees as payment for the representation of veterans in their 
claims for VA benefits before the Board had made its first 
final decision on their claims. 




CONCLUSIONS OF LAW

1. The criteria for the termination of the appellant as an 
agent for the preparation, presentation, and prosecution of 
claims under the laws administered by the Secretary have been 
met by virtue of his having knowingly presented false 
information to the United States.  38 U.S.C.A. § 5904(a) 
(West 2002); 38 C.F.R. §§ 14.629(b) (1998) and 38 C.F.R. § 
14.633(c)(2) (2006).  

2. The criteria for the termination of the appellant as an 
agent for the preparation, presentation, and prosecution of 
claims under the laws administered by the Secretary have been 
met by virtue of his acceptance of unlawful compensation for 
such services.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 
C.F.R. § 20.609(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PROCEDURAL DUE PROCESS 

Jurisdiction

In Bates v. Nicholson, 398 F.3d 1355 (Fed. Cir. 2005), the 
U.S. Court of Appeals for the Federal Circuit held that the 
Board does have jurisdiction to review an appeal of the loss 
of accreditation to practice before VA under 38 U.S.C.A. 
§ 5904, which applies to agents, such as the appellant.  

Perfection of the Appeal to the Board 

After the appellant was notified of the adverse determination 
by the VA General Counsel, terminating his accreditation to 
represent claimants for benefits before VA, the appellant 
filed a notice of disagreement in May 2005.  

In response to the statement of the case, dated in November 
2005, the appellant filed a substantive appeal in March 2006, 
which perfected the appeal to the Board.  38 C.F.R. § 20.200.  
In his substantive appeal, the appellant indicated that he 
did not want a hearing before the Board.  38 C.F.R. § 20.700. 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006), and implemented in part at 38 C.F.R 
§ 3.159 (2006) amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.    

Section 5904 of Chapter 59 of Title 38 of the United States 
Code (Agents and Attorneys) governs the recognition by VA of 
an individual as an agent for the preparation, presentation, 
and prosecution of claims under the laws administered by the 
Secretary.  As the recognition by VA of an individual as an 
agent is not a benefit as defined under Chapter 51 (Claims, 
Effective Dates, and Payments), the VCAA does not apply.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004) (The notice 
provisions of the VCAA do not apply to claims under Chapter 
53 of Title 38 of the United States Code as the appellant is 
not seeking a benefit as defined under Chapter 51 (Claims, 
Effective Dates, and Payments). 

Notice under 38 C.F.R. § 14.633(e) 

Notwithstanding that the notice provisions of the VCAA do not 
apply, 38 C.F.R. § 14.633(e), implementing 38 U.S.C.A. 
§ 5904, contains its own notice provisions as to notice 
required in terminating the accreditation of an agent. 

Under 38 C.F.R. § 14.633(e), in terminating the accreditation 
of an agent, upon receipt of information from any source 
indicating failure to meet the requirements of accreditation 
under 38 C.F.R. § 14.629, the Regional Counsel of 
jurisdiction shall initiate an inquiry into the matter.  If 
the result of the inquiry justifies further action, the 
Regional Counsel shall take the following action as to 
agents, notify the agent of an intent to cancel 
accreditation, including the reasons for the impending 
cancellation and inform the agent of the right to request a 
hearing on the matter or to submit additional evidence within 
10 working days of receipt of such notice, and such time may 
be extended for a reasonable period upon a showing of 
sufficient cause. 

The record shows that the Inspector General of the Department 
of Veterans Affairs, Criminal Investigation Division (VAOIG), 
investigated complaints from the VAOIG Hotline and the 
Director of the Los Angeles VA Regional Office as to 
allegations of the appellant's misconduct as a veterans' 
claims agent and as the Director of a non-profit corporation, 
Veterans of America (VOA).  The report, dated in April 2001, 
was provided to the Regional Counsel of the Los Angeles RO.  
In March 2002, in accordance with 38 C.F.R. § 14.633(e), the 
Regional Counsel notified the appellant of the recommendation 
to terminate his accreditation as an agent representing 
veterans because of (1) violation of or refusal to comply 
with the laws administered by the Department of Veterans 
Affairs or with the regulations governing practice before the 
Department of Veterans Affairs; and (2) demanding or 
accepting unlawful compensation for the preparing, 
presenting, prosecuting, or advising or consulting concerning 
a VA claim.  

The specific facts cited were: (1) a contract in March 2001 
between VOA and a veteran (M.A.R.), requiring a donation of 
$500 plus 1/3rd of all retroactive benefits, violating 
38 U.S.C.A. § 5904; (2) the solicitation in April 1999 of 
payment from a veteran (J.N.) in order for his disability 
claim to receive priority representation, violating 
38 U.S.C.A. § 5904; (3) fraudulently identifying himself as 
an attorney, when he was not a member of the Bar, violating 
38 U.S.C.A. § 5094; (4) in April 1998 in his application for 
accreditation as an agent he falsely stated that he had never 
been a defendant in a criminal case in court, when he had 
under the name Roy Melton, violating 38 U.S.C.A. § 5904. 

The notice included the right to request a hearing on the 
matter or to submit additional evidence within 10 working 
days of receipt of the notice. 

In accordance with 38 C.F.R. § 14.633(f), after obtaining 
authorization from the Social Security Administration, the 
Director of the Los Angeles VARO appointed an Administrative 
Law Judge of the Social Security Administration to conduct 
the hearing.  The hearing was conducted in February 2003.  As 
required by § 14.633(f), a member of the Regional Counsel's 
office presented the evidence.  The appellant appeared 
without representation by legal counsel.  A transcript of the 
hearing is in the record.  In May 2004, at the request of 
VA's General Counsel, the VA's Regional Counsel supplemented 
the record.  The appellant was then given the opportunity to 
respond and to submit additional evidence, and in May 2004 
the appellant did respond with additional argument. 

In summary, the record shows that the appellant was afforded 
the procedural safeguards of notice under 38 C.F.R. 
§ 14.633(e) and the opportunity to be heard (hearing 
conducted in February 2003), as well as the opportunity to 
submit additional argument, which he did, as evidence by the 
notice of disagreement and the substantive appeal, and to 
submit additional evidence.  For these reasons, no further 
statutory or regulatory due process development is required. 

Other Preliminary Matters 

Challenge to the Applicability of 38 U.S.C.A. § 5904  

The appellant argues that 38 U.S.C.A. § 5904 does not apply 
to him as an officer of Veterans of America (VOA).  As the 
appellant is the only accredited agent associated with VOA 
and as the appellant was acting as an agent preparing, 
presenting, and prosecuting claims under the laws 
administered by the Secretary, § 5904 applies. And whether or 
not the appellant is associated with VOA is irrelevant.  The 
appellant is charged with violating § 5904 not as an officer 
of VOA but as an individual, who was an accredited agent to 
represent veterans in their claims before VA.  


Solicitation of legitimate donations would have no effect on 
the appellant's accreditation, but, here, a veteran's 
agreement to make donations to VOA in return for the 
appellant's services as an accredited agent is an arrangement 
subject to § 5904. 

Challenges to the Pre-Decision Hearing under 38 C.F.R. 
§ 14.633(f) 

In March 2003, the appellant filed a "Request for a New 
Hearing or Withdrawal of All Charges," disputing the 
adequacy and propriety of the hearing that he was afforded in 
February 2003 pursuant to 38 C.F.R. § 14.633(f).

The appellant has advanced the following arguments. 

Argument 1:  
There was an unexplained 10-month postponement of his 
hearing, and yet, the Hearing Officer refused to allow the 
appellant additional time to prepare his case when he 
requested it.  

Rebuttal:  
The record shows that in April 2002 the appellant requested a 
hearing and a hearing was initially scheduled in May 2002.  
(VA letter, dated April 10, 2002).  In May 2002, the 
appellant was notified by VA that the hearing was postponed 
for at least 30 days.  (Facsimile Cover Sheet, dated May 3, 
2002).  In July 2002, the Director of the Los Angeles VARO 
requested authorization from the Social Security 
Administration to appoint an Administrative Law Judge 
(hereinafter Hearing Officer) of the Social Security 
Administration to conduct the hearing.  (VA letter, dated 
July 22, 2002).  In October and November 2002, the appellant 
wrote to the Hearing Officer asking that if he were appointed 
would he forward the appointment letter.  (Appellant's 
letters, dated October 28, 2002, and November 25, 2002).  In 
December 2002, the Hearing Officer notified the appellant 
that he was to preside over the hearing as requested by the 
Director of the Los Angeles VARO and the 


hearing was scheduled for February 4, 2003.  The Hearing 
Officer notified the appellant that for a good reason, the 
hearing could be rescheduled.  (Notice of Hearing and 
Briefing Schedule, dated December 2, 2002). 

While the hearing in February 2003, followed the initially 
postponed hearing in May 2002 by 10 months, the actually time 
that elapsed from the time of the initial postponement of 30 
days, that is, from June 2002 to December 2002, when the 
hearing dated was set by the Hearing Officer, was about six 
months.  And the appellant was on notice as of October 2002 
that a Hearing Officer was to be appointed to preside at the 
hearing, about five months after the initial postponement.  
Stated differently, there was about a five month period, not 
a 10 month period, in which there was no correspondence of 
record about the rescheduled hearing.  While the appellant 
alleges that he was prejudiced by the delay, he has not 
articulated how the delay actually prejudiced his case.  For 
these reasons, there is not an unexplained 10-month 
postponement of the hearing and the delay of several months 
has not been shown to be unreasonable. 

The records shows that in January 2003 the appellant 
requested a three-month continuation of the hearing scheduled 
for February 2003 because he had had bilateral arthroscopic 
knee surgery in September 2002 and he was having injections.  
(Appellant's letter, dated January 22, 2003).  By letter, 
dated January 22, 2003, the Hearing Officer denied the 
request for a continuance because the request was untimely 
and because the basis for the request, recuperation from knee 
surgery, did not merit postponement.  The Hearing Officer 
denied the continuance not as the appellant alleges on his 
request for additional time to prepare his case, rather the 
request was denied as both untimely and because the Hearing 
Officer ruled that recuperation from knee surgery did not 
merit postponement. 

Argument 2: 
The Hearing Officer was medically unqualified to determine 
whether the appellant had sufficient grounds to postpone a 
hearing on the basis of the severity of the residuals of his 
knee surgery, and therefore erred by denying the appellant's 
requested medical postponement. 

Rebuttal:
In December 2002, the Hearing Officer notified the appellant 
that that for a good reason, the hearing could be 
rescheduled.  (Notice of Hearing and Briefing Schedule, dated 
December 2, 2002).  The appellant's request for continuance 
was based on his medical condition, and the Hearing Officer's 
responsibility was to determine whether there was evidence of 
physical incapacity that would justify postponing the 
hearing.  The evidence considered by the Hearing Officer was 
the appellant's statement, which was unsupported by medical 
evidence or a physician's statement of physical incapacity.  
Absent competent medical evidence of physical incapacity, the 
Hearing Officer was not exercising medical judgment in 
denying the continuance but was weighing the evidence.  

Argument 3: 
The Hearing Officer never addressed the appellant's 
allegation that the VA Regional Counsel who represented VA at 
the hearing failed to comply with the Hearing Officer's order 
to meet and confer. 

Rebuttal: 
With respect to the appellant's allegation of a failure of 
the Hearing Officer to enforce the VA's response to Meet-and-
Confer.  In the Meet-and-Confer Memorandum, dated December 2, 
2002, the Hearing Officer indicated that a telephonic meeting 
was sufficient, in other words a face-to face-meeting was not 
required, and that VA was to provide a memorandum that the 
parties agreed to the issues, a list of witnesses for each 
party, and the amount of time each party needed to present 
its case.  In December 2002, VA Regional Counsel canceled the 
meeting for December 20, 2002, and in order to comply with 
the Hearing Officer's order, he asked the appellant whether 
or not he agreed with the issue, and he asked for a witness 
list and a time estimate so he could comply with the 
memorandum by December 30, 2002.  In January 2003, after the 
deadline for filing the memorandum, the Hearing Officer 
notified the appellant that he, the appellant, had 


not complied with the provisions of the pre-hearing briefing 
schedule and the Hearing Officer had not received a pre-
hearing brief, a list of witnesses, or a time estimate, but 
the Hearing Officer had received the information from VA. 

The only objection the appellant raised at the hearing in 
February 2003 was to the testimony of witnesses, T.H. and  
S.H.  He did not then mention that the failure to meet and 
confer impaired his ability to present his case.  Moreover, 
it was the appellant who failed to comply with the Meet-and-
Confer Memorandum, not VA, the purpose of which was to 
identify the issue and provide a witness list and time 
estimate to present the case. 

Argument 4:
Only two of the seven potential witnesses whom the VA 
Regional Counsel listed actually showed up for the hearing 
and VA presented a surprise witness at the hearing, namely, 
T.H. 

Rebuttal: 
The record shows that the VA Regional Counsel provided a list 
of witnesses to be called at the hearing, which included S.H. 
the wife of T.H., but not T.H., and a copy of the list of 
witnesses was provided to the appellant (VA's response to 
Meet-and-Confer Memorandum, dated December 2, 2002).  The 
appellant did list T.H. as a witness he wished to call 
(Appellant's document, dated February 3, 2003, submitted to 
the hearing office.).  As T.H. appeared on the appellant's 
own list of witnesses, there is no merit to the objection 
that T.H. was a surprise witness or that he was not prepared 
for the testimony of T.H. as asserted at the hearing.  (Hr'g 
Tr. 9).  Moreover, at the hearing the Hearing Officer ruled 
that T.H. could testify, denying the appellant's objection to 
the testimony.  (Hr'g Tr. 9-11).  38 C.F.R. § 14.633(f) (The 
hearing shall be conducted in an informal manner and court 
rules of evidence shall not apply.); see Distaff, Inc. v. 
Springield Contracting Corp, 984 F.2d 108 (4th Cir. 1993) 
(Trial judge enjoys broad discretion in deciding whether 
evidence is admissible, and it rulings may not be reversed 
absent a showing of abuse of discretion.).  The appellant 
then called T.H., who was on his list of witnesses as his 
witness (Hr'g. Tr. 23).  For these reasons, T.H. was not a 
surprise witness. 

Argument 5:
The VA Regional Counsel committed prosecutorial misconduct 
and perjury and violated the appellant's right not to bear 
witness against himself in a criminal case under the Fifth 
Amendment. 

Rebuttal: 
As for perjury, the appellant has mischaracterized the 
testimony of witness, A.K.A. (Hr'g. Tr. 74).  The witness 
stated that he was advised by the Inspector General of an 
investigation of the appellant, not that he did not know as 
alleged by the appellant.  And the witness's statement was 
consistent with his later statement that he was aware of an 
investigation.  (Hr'g. Tr. 92).  For this reason, there is no 
merit to the allegation of perjury. 

As for prosecutorial misconduct in the context of the 
constitutional argument about the Fifth Amendment, during the 
hearing the Hearing Officer informed the appellant that he 
did not have to testify and that if he did not testify the VA 
Regional Counsel did not get to ask him questions.  The 
appellant responded: "I am going to testify...."  (Hr'g. Tr. 
102).  Also the accreditation issue is not a criminal matter.  

Argument 6: 
The contract of veteran, G.D., should not be considered as 
evidence because G.D., did not testify and he did not sign 
his declaration. 

Rebuttal:
The record shows that G.D. did not sign a declaration or 
statement against the appellant, dated in January 2000.  The 
record does show that G.D. signed a similar statement in 
February 2001.  While the unsigned declaration may not be 
used as evidence, the signed statement is evidence. 



Argument 7: 
The Hearing Officer's statement that veterans who came to the 
appellant were poor without supporting evidence in the record 
shows the Hearing Officer's bias against the appellant and 
constitutes prejudicial error.  

Rebuttal:  
The record shows that in exhibits offered by VA to the 
Hearing Officer there was evidence that M.A.S. was homeless, 
J.N. was on total disability, and T.H. was disabled and 
unable to work.  Therefore, the predicate for the appellant's 
characterization of judicial bias is without merit. 

Based upon the foregoing analysis, the Board concludes that 
the appellant's objections to the adequacy and propriety of 
the hearing that he was afforded in February 2003 are without 
merit.  38 C.F.R. § 14.633(f).

Laws and Regulations

The Secretary may recognize any individual as an agent or 
attorney for the preparation, presentation, and prosecution 
of claims under laws administered by the Secretary.  The 
Secretary may require that individuals, before being 
recognized under this section, show that they are of good 
moral character and in good repute, are qualified to render 
claimants valuable service, and otherwise are competent to 
assist claimants in presenting claims. 38 U.S.C.A. § 5904(a). 

The Secretary, after notice and opportunity for a hearing, 
may suspend or exclude from further practice before the 
Department any agent or attorney recognized under this 
section if the Secretary finds that such agent or attorney:

(1) Has engaged in any unlawful, unprofessional, or 
dishonest practice; 
(2) Been guilty of disreputable conduct;
(3) Is incompetent; 
(4) Has violated or refused to comply with any of the 
laws administered by the Secretary, or with any of the 
regulations or instructions governing practice before 
the Department; or,
(5) Has in any manner deceived, misled, or threatened 
any actual or prospective claimant. 38 U.S.C.A. 
§ 5904(b). 

In connection with a proceeding before the Department with 
respect to benefits under laws administered by the Secretary, 
a fee may not be charged, allowed, or paid for services of 
agents and attorneys with respect to services provided before 
the date on which the Board of Veterans' Appeals first makes 
a final decision in the case. Such a fee may be charged, 
allowed, or paid in the case of services provided after such 
date only if an agent or attorney is retained  with respect 
to such case before the end of the one-year period beginning 
on that date. The limitation in the preceding sentence does 
not apply to services provided with respect to proceedings 
before a court.  38 U.S.C.A. § 5094(c). 

Individuals desiring accreditation as an agent in the 
representation of claimants before VA must file an 
application with the Office of the General Counsel and 
establish that they are of good character and reputation.  38 
C.F.R. § 14.629(b) (1998). 

Accreditation shall be cancelled at such time a determination 
is made that any requirement of § 14.629 is no longer met by 
an agent, attorney, or representative.  38 C.F.R. 
§ 14.633(b).

Accreditation shall be canceled when the General Counsel 
finds, by clear and convincing evidence, one of the 
following:

(1) Violation of or refusal to comply with the laws 
administered by the Department of Veterans Affairs or 
with the regulations governing practice before the 
Department of Veterans Affairs;

(2) Knowingly presenting or prosecuting a fraudulent 
claim against the United States, or knowingly providing 
false information to the United States;

(3) Demanding or accepting unlawful compensation for 
preparing, presenting, prosecuting, or advising or 
consulting, concerning a claim;

(4) Any other unlawful, unprofessional, or unethical 
practice. (Unlawful, unprofessional, or unethical 
practice shall include but not be limited to the 
following-deceiving, misleading or threatening a 
claimant or prospective claimant; neglecting to 
prosecute a claim for 6 months or more; failing to 
furnish a reasonable response within 90 days of request 
for evidence by the Department of Veterans Affairs, or 
willfully withholding an application for benefits.)  
38 C.F.R. § 14.633(c). 

Upon receipt of information from any source indicating 
failure to meet the requirements of §14.629, improper 
conduct, or incompetence, the Regional Counsel of 
jurisdiction shall initiate an inquiry into the matter.

(1) If the result of the inquiry does not justify 
further action, the Regional Counsel will close the 
inquiry and maintain the record for 3 years.

(2) If the result of the inquiry justifies further 
action, the Regional Counsel shall take the following 
action:

Inform the General Counsel of the result of the inquiry and 
notify the agent or attorney of an intent to cancel 
accreditation.  The notice will also state the reason(s) for 
the impending cancellation and inform the party of a right to 
request a hearing on the matter or to submit additional 
evidence within 10 working days of receipt of such notice.  
Such time may be extended for a reasonable period upon a 
showing of sufficient cause.  38 C.F.R. § 14.633(e). 



If a hearing is requested, a hearing officer will be 
appointed by the Director of the regional office involved.  
The hearing officer shall not be from the Office of the 
Regional Counsel.  The hearing officer will have authority to 
administer oaths.  A member of the Regional Counsel's office 
will present the evidence.  The party requesting the hearing 
will have a right to counsel, to present evidence, and to 
cross-examine witnesses.  Upon request of the party 
requesting the hearing, an appropriate Department of Veterans 
Affairs official may issue subpoenas to compel the attendance 
of witnesses and the production of documents necessary for a 
fair hearing.  The hearing shall be conducted in an informal 
manner and court rules of evidence shall not apply.  
Testimony shall be recorded verbatim.  The hearing officer 
shall submit the entire hearing transcript, any pertinent 
records or information, and a recommended finding to the 
Regional Counsel within 10 working days after the close of 
the hearing.  The Regional Counsel will immediately forward 
the entire record to the General Counsel for decision.
38 C.F.R. § 14.633(f).

The decision of the General Counsel is final.  The effective 
date for termination of accreditation shall be the date upon 
which a final decision is rendered.  The records of the case 
will be maintained in the General Counsel's office for 3 
years. 38 C.F.R. § 14.633(g). 

Attorneys-at-law and agents may charge claimants or 
appellants for their services only if both of the following 
conditions have been met:

(i) A final decision has been promulgated by the Board 
of Veterans' Appeals with respect to the issue, or 
issues, involved; and

(ii) The attorney-at-law or agent was retained not later 
than one year following the date that the decision by 
the Board of Veterans' Appeals with respect to the 
issue, or issues, involved was promulgated.  38 C.F.R. 
§ 20.609(c) (2006).  




Factual Background

In April 1998, the appellant filed for incorporation the 
legal entity, Veterans of America (VOA), with the California 
Department of Corporations.  The appellant was named agent 
for service of process.  In subsequent correspondence from 
that corporation, the appellant has variously described 
himself as Agent and Executive Director, or Director, while 
his spouse has variously described herself as the President 
and Chief Executive Officer or Assistant Director and 
Consultant.  In various written brochures and contracts 
issued by VOA and signed by either the appellant or his 
spouse, it is stated that VOA is a non-profit veteran's 
organization, whose services included placement of homeless 
veterans, assistance in rehabilitation, adjudication process 
of disability claims, and para-professional counseling.  
Although VOA claimed a non-profit California corporation 
status, according to a December 2000 statement from the 
Office of the California Attorney General, it never 
registered or reported to the California Attorney General as 
required by California State law.  

In August 1998, pursuant to 38 U.S.C.A. § 5904 (West 1991) 
and 38 C.F.R. § 14.629(b) (1998), the appellant submitted to 
VA an Application for Accreditation as Agent.  The 
application requested information pursuant to 38 U.S.C.A. 
§ 5904 (a) (West 1991), for the stated purpose of enabling VA 
to determine the applicant's eligibility to act as an agent.  
In the application, the appellant indicated in terms of 
employment that he was a second year law student.  In 
response to the question of whether he had been a defendant 
in a criminal case, the appellant indicated "No."  The 
application was subscribed and sworn to by the appellant 
before a Notary Public.  



Based upon his August 1998 application, the appellant was 
named an accredited claims agent for the preparation, 
presentation, and prosecution of claims before VA, effective 
December 23, 1998.  From that point through the entire period 
of time in question, the appellant was the only VA accredited 
agent associated with VOA.  

On June 7, 1999, G.D. entered into a contractual agreement 
with VOA for representational services related to his claim 
for VA benefits based upon his pursuit of disability 
compensation.  The contract provided that G.D. make a 
suggested "donation" of $ 500 plus thirty-three and one-
third percent of any retroactive benefits he receives from 
VA.  In addition to G.D., the contract was signed by the 
appellant as Director of VOA, and the appellant's spouse as 
Assistant Director of VOA.

In a handwritten statement, dated February 7, 2001, G.D. 
stated that he had given the appellant $500 on January 26, 
2000, to represent him for his claims and that he was 
withdrawing his power of attorney and that he no longer 
wished the appellant to represent him.  

Also, in February 2001, in response, the appellant's spouse 
as President and CEO of VOA sent a letter to G.D., stating 
that, although they were withdrawing the power of attorney, 
G.D. could not get out of the contract because there was a 
claim pending before the Board of Veterans Appeals and if the 
Board granted the claim VOA would be entitled to 33 1/3 % of 
any retroactive benefits and if the veteran decided not to 
honor the contract agreement VOA would take legal action 
against him.  

On October 28, 2000, L.C. entered into a contract with VOA 
under which L.C. agreed to "donate" to VOA $500 plus 
thirty-three and one-third percent of all retroactive 
disability compensation benefits awarded by VA or forty 
percent of all retroactive benefits if VA awards L.C. a total 
and permanent disability rating.  The contract stated that 
"veterans who make the donation to [VOA] will have first 
priority."  According to his April 2002, written 
Declaration, L.C. paid the appellant the $500 at the time he 
executed the foregoing contract, believing the appellant's 
assertions that his services would result in an award of VA 
benefits.  L.C. further asserted at the February 2003 hearing 
that he paid the money to the appellant with the 
understanding, based on conversations with the appellant, 
that it was a prerequisite to the appellant's representation 
before VA, and that it was his understanding that if he did 
not give the appellant the money, the appellant would not 
handle the case.  

On March 13, 2001, VOA and M.A.S. entered into a contract 
under which M.A.S. agreed to "donate" $500 plus one-third 
of all retroactive disability compensation benefits obtained 
for him to VOA in exchange for receiving "first priority 
representational services" before VA.  In a declaration, 
dated July 6, 2001, M.A.S. stated that he asked the appellant 
to help him with his claim for VA benefits, that the 
appellant demanded a $500 fee before he would retrieve 
M.A.S.'s medical records and pursue the claim, and that the 
appellant told him he was in luck because the appellant 
usually charged a $1000 "donation."  In March 2001, M.A.S. 
paid the fee to the appellant in consideration for the 
appellant's services in VA proceedings.  The record contains 
the March 13, 2001, VETERANS OF AMERICA DONATION AGREEMENT, 
signed by M.A.S. and the appellant's spouse as "President 
and CEO," for the expressed "purpose of veterans Donating 
Moines [sic] and or percentage of his/her benefits for 
services rendered by VOA" pursuant to stated terms.  The 
contract terms specified that the donation shall consist of 
$500 plus one-third of all retroactive benefits VOA obtains 
for M.A.S. and that "a donation is not require [sic] to 
received [sic] VOA's services, however, veteran [sic] who 
make the donations to VOA shall receive first priority in 
receiving its services."  

On March 22, 2001, T.H. entered into a contract under which 
he agreed to "donate" to VOA $1,000 plus one-third of all 
retroactive disability compensation benefits awarded by VA.  
The contract, which the appellant presented to T.H., 
specified that "a donation is not require [sic] to received 
[sic] VOA's services, however, veteran [sic] who make the 
donations to VOA shall receive first priority in receiving 
its services."  T.H. understood that the appellant would not 
represent him before VA unless he paid the $1,000 fee.  

During the course of this contractual relationship, the 
appellant and T.H. exchanged e-mails on several occasions.  
In one of these e-mails from the appellant dated October 9, 
2002, the appellant stated that "the money [T.H.] donated 
was for service rendered," and that "VOA was a business and 
not a social club." In another of the same date, the 
appellant stated that the "contract donation you [T.H.] 
forwarded to VOA cover [sic] the legal work done on your 
case."  The appellant demanded, and T.H. paid the appellant 
a total of $10,698.25 in fees for services rendered.  

On April 12, 2001, the Office of Investigations of the 
Inspector General of VA issued a Report of Investigation 
pertaining to the appellant's actions as both a VA claims 
agent and as the Director of a non-profit veteran's service 
corporation, VOA.  This report contains a Uniform Police 
Report issued by the VA Police dated July 10, 2000.  In the 
Uniform Police Report, the Investigating Officer states that 
the appellant "has an extensive criminal history dating back 
to 1970 which includes Armed Bank Robbery (several 
convictions), Auto Theft, Burglary, Assault and Battery on a 
Police Officer, Resisting Arrest, Possession of Dangerous 
Drugs and Weapons, Receiving Stolen Property, Theft by 
Taking, Burglary, Criminal Trespass, etc."  Further, at his 
February 2003 hearing in this matter, the appellant testified 
that he had a criminal record; that he had been sentenced to 
twelve years in prison; and that he had served four years 
before meeting his wife in 1979.  

On March 26, 2002, VA's Regional Counsel in Los Angeles, 
California, notified the appellant that, pursuant to 38 
C.F.R. § 14.633, he intended to cancel the appellant's 
accreditation to represent claimants before VA and notified 
him of his right to request a hearing.  The appellant 
requested a hearing, which was held at the Regional Counsel's 
Office on February 3, 2003.  The hearing officer, an 
Administrative Law Judge in the Social Security 
Administration's West Los Angeles Office of Hearings and 
Appeals, was appointed by the Director of the Los Angeles VA 
Regional Office under 38 C.F.R. § 14.633(f).  Attorneys on 
the Regional Counsel's staff presented the case against the 
appellant, who appeared pro se.  Witnesses who appeared and 
testified at that hearing included the appellant, the 
appellant's spouse, S.H., T.H., L.C., R.L., and A.K.A.

T.H. and L.C. testified as described above pertaining to the 
relationships they had with the appellant as their agent in 
pursuit of their claims for VA benefits.  S. H. testified as 
the spouse of T.H.  

R.L. testified as a staff member of the "Bill Smith Homeless 
Veterans Project" in Los Angeles, to the effect that he had 
assisted several veteran-claimants in preparation of certain 
Declarations describing their relationship with the 
appellant, including statements from them that they had given 
money to the appellant for his services.  

A.K.A. testified in his capacity as VA Los Angeles Regional 
Counsel pertaining, in pertinent part, to a meeting that he 
had with the appellant.  [The appellant also testified at the 
hearing in confirmation of this meeting.]  A.K.A. stated that 
they had met at some point in 1999 and discussed the legality 
of the appellant's "donation" contract.  A.K.A. testified 
that he explained to the appellant that the payments that 
were made under the appellant's contract were not gifts or 
donations.  A.K.A. stated further that he told the appellant 
at that time that the agreement constituted a contract for 
services; that implicit in the donation was that it was a 
quid pro quo.  A.K.A. testified further that he remembered 
suggesting that the appellant obtain advice from an attorney 
regarding the issue of whether an agreement could be drafted 
that was consistent with VA regulations and statutes.  
According to the testimony of the appellant, he did 
subsequently consult an attorney and amended his "donation" 
contract accordingly.  

The appellant's spouse testified that she was the President 
of VOA; that she was the one who signed contracts with 
veteran-claimants; that all of the checks that she received 
were marked "donation" and were made out to VOA; that all 
"donations" are reported to the Internal Revenue Service; 
that the "donations" are used for purposes in service of 
the veterans other than the adjudication of veteran's claims; 
and that the appellant is not compensated for anything that 
he does.  The appellant testified in support of the several 
allegations outlined in this decision.  

In February 2003, the Hearing Officer submitted to the 
Regional Counsel a recommended decision based on the evidence 
and arguments developed at the hearing.  The Hearing Officer 
recommended that VA cancel the appellant's accreditation to 
represent claimants before the Department concluding there 
was clear and convincing evidence that the appellant violated 
the provisions of 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 14.633(c)(3) because he accepted and demanded unlawful 
compensation for preparing, presenting, prosecuting a [VA] 
claim, which could not be circumvented by the calling the 
compensation a donation. 

The VA Regional Counsel then forwarded the Hearing Officer's 
recommendation and the record of the proceedings to VA's 
General Counsel for a final decision regarding the 
appellant's accreditation.

After reviewing the record, the General Counsel instructed 
the VA Regional Counsel to supplement the record with 
specific information regarding final Board decisions in any 
cases involving the veterans named in the evidence.  The 
Regional Counsel provided the General Counsel and the 
appellant with copies of an April 29, 2004, declaration of 
the Veterans Service Center Manager of the Los Angeles 
Regional Office, who attested to the fact that he had 
reviewed several veterans claims files, including those of 
G.D., L.C., M.A.S., and T.H.; that in each case, the 
appellant "was the Power of Attorney or representative for 
the veteran;" and in no case had the Board made a final 
decision on the particular claim for which each veteran had 
listed the appellant as his representative.  

In May 2004, the appellant disputed the Service Center 
Manager's declaration.  In the statement, he argued that he 
had never held "Power of Attorney" for the veterans in 
question, and requested that the declaration be stricken from 
the record because he had not had an opportunity to cross-
examine the Service Center Manager or present witnesses in 
rebuttal.  



The evidence also includes an opinion from the Office of the 
General Counsel of VA on whether the VOA Donation Agreement 
was a fee agreement under 38 U.S.C.A. §§ 5904 and 5905 and 
38 C.F.R. § 20.609.  The General Counsel advised that the 
determination of whether a particular transaction involved a 
"gift" rather than a "fee" subject to the provisions of 
38 U.S.C.A. §§ 5904 and 5905 and 38 C.F.R. § 20.609 depended 
on the facts of each case, and, without reference to a 
particular individual and factual situation, such a 
determination could not be provided.  But given the terms of 
the agreement submitted by the appellant, the General Counsel 
stated that it was difficult to envision a situation in which 
use of the agreement submitted would be associated with a 
gratuity or act of detached and disinterested generosity, 
distinguishing gift from compensation, citing among others 
Commissioner v. Duberstein, 363 U.S. 278 (1960).  The General 
Counsel advised the appellant to exercise caution in the use 
of agreements that could be viewed as involving the payment 
of fees, which would be grounds for termination of 
accreditation. 

On April 28, 2005, the General Counsel issued his decision 
concerning the appellant's accreditation.  In that decision, 
the General Counsel found clear and convincing evidence that 
the appellant violated 38 U.S.C.A. § 5904 and 38 C.F.R. §§ 
14.629(b) and 14.633(c)(2) by falsely stating on his 
application for accreditation that he had never been a 
defendant in a criminal case.  The General Counsel also found 
clear and convincing evidence that the appellant violated 38 
U.S.C.A. § 5904(c)(1) and 38 C.F.R. § 20.609(c) by charging 
and receiving fees from G.D., L.C., M.A.S., and T.H. for 
services rendered before those claimants received final Board 
decisions on their claims.  Based on these findings, the 
General Counsel canceled the appellant's accreditation under 
38 U.S.C.A. § 5904(b) as implemented by 38 C.F.R. § 
14.633(c)(1) and (3).  The General Counsel also found the 
challenges to the hearing to be without merit.  As described 
above, the appellant perfected the current appeal of that 
decision.  



Analysis

On appellate review of General Counsel's April 2005 decision 
to terminate the appellant's accreditation to act as an agent 
to represent claimants for benefits before VA, the questions 
presented are: 1) whether there is clear and convincing 
evidence that the appellant falsely stated on his application 
for accreditation that he had never been a defendant in a 
criminal case; and 2) whether there is clear and convincing 
evidence that the appellant received fees from claimants for 
services rendered before those claimants received a final 
Board decision on their claims.  

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all of the evidence in the 
claims folder, including all that has been submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The appellant should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant.  

Knowingly Providing False Information to the United States

With respect to the first grounds for termination of 
accreditation under review, pursuant to 38 C.F.R. § 14.629(b) 
(1998), an individual desiring accreditation as an agent in 
the representation of claimants before VA must file an 
application with the Office of the General Counsel and 
establish that he is of good character and reputation.  Under 
38 C.F.R. § 14.633(c)(2) (2006), accreditation of an agent 
representative shall be canceled when it is found by clear 
and convincing evidence that the agent representative 
knowingly provided false information to the United States.  

The facts pertaining to whether the appellant knowingly 
provided false information on his application for 
accreditation are incontrovertible.  On his August 1998 
application for accreditation as an agent to represent 
claimants before VA, in answer to the question of whether he 
had ever been a defendant in a criminal court case, the 
appellant checked "No."  In contrast, a July 2000 VA 
Uniform Police Report indicated that the appellant had an 
extensive criminal history dating back to 1970, including 
both violent crimes and crimes involving larceny, which the 
appellant has not disputed.  

The foregoing represents clear and convincing evidence that 
the appellant had been a defendant in a criminal case in 
court before he applied for accreditation in August 1998, yet 
he knowingly provided falsely information on his VA 
application for accreditation.

The appellant has argued that his personal VA claims file 
contained considerable information pertaining to his criminal 
background, and therefore VA was constructively aware of that 
record at the time that he made application to become an 
agent in 1998.  He has also asserted that he had kept his 
record clear for 28 years prior to making the application, 
noting that even the California State Bar had told him that 
because of these efforts, he would be allowed to sit for the 
bar in that state.  Finally, he has asserted that VA became 
aware of the discrepancy in his application as early as 1999.  
The appellant contends that since VA did not bring charges 
against him at that time, the failure to do so amounted to 
tacit approval, and VA should be barred from terminating his 
accreditation on grounds of providing false information.  

The fact that the appellant's VA claims file included 
documentation of his criminal background is not the issue.  
That the appellant hid that criminal background when asked by 
VA to provide it for the specific purpose of establishing his 
good character and reputation for accreditation as an agent 
is.  Further, while it may be true, that 28 years without an 
arrest has established the appellant's complete 
rehabilitation, it was not, however, for the appellant to 
decide.  Rather, the correct information was supposed to have 
been provided by him on his application so that VA could 
decide.  Moreover, the appellant was advised as early as 
March 2001 that he was the subject of an investigation 
pertaining to his agent accreditation.  The Report of 
Investigation that first confirmed the appellant's criminal 
background was dated in April 2001.  Even if VA had known 
about this discrepancy as early as 1999, this does not appear 
to be an undue delay considering the complexity of the 
investigation associated with the several charges that were 
leveled against the appellant.  

The evidence of record compels the Board to find that there 
is clear and convincing evidence that the appellant violated 
38 U.S.C.A. § 5904 and 38 C.F.R. §§ 14.629(b) and 
14.633(c)(2) by knowingly providing false information to the 
United States as to his character and reputation when he 
falsely indicated on his application for accreditation as an 
agent for claimants before VA that he had never been a 
defendant in a criminal case.  The decision of General 
Counsel to cancel the accreditation of the appellant as agent 
for the representation of claimants before the Secretary on 
this basis is affirmed. 

Receipt of Unlawful Compensation

With respect to the second grounds for the termination of 
accreditation under review, 38 C.F.R. § 14.633(c)(3) provides 
that accreditation of an agent representative shall be 
canceled when it is found by clear and convincing evidence 
that the agent representative demanded or accepted unlawful 
compensation for preparing, presenting, prosecuting, or 
advising or consulting, concerning a claim.  Further, 38 
C.F.R. § 20.609(c) provides that agents may charge claimants 
or appellants for their services only if a final decision has 
been promulgated by the Board with respect to the issue, or 
issues, involved and the agent was retained not later than 
one year following the date that the decision by the Board 
with respect to the issue, or issues, involved was 
promulgated.  [Pub. L. No. 109-461, § 101, 120 Stat 3403 
(2006) (to be codified at codified at 38 U.S.C.A. § 5904) 
amended 38 U.S.C.A. § 5904 to allow agents and attorneys to 
charge a fee for services to 


veterans after a notice of disagreement is filed on or after 
the effective date of 180 days after December 26, 2006, or 
June 24, 2007.  The law is not effective retroactively and 
the law does no amend the provision that the individual be of 
good moral character and in good repute.] 

With respect to veterans, G.D., L.C., M.A.S., and T.H., it is 
undisputed that they had paid money to VOA for whom the 
appellant was the only accredited agent recognized by VA and 
that final decisions had not been promulgated by the Board on 
their claims as declared by the RO's Service Manager in April 
2004.  Since the Service Manager was not called as witness 
during the hearing in February 2003, there was obviously no 
opportunity to cross-examine him.  The appellant was however 
given the opportunity to respond to the declaration, but the 
appellant has offered no evidence to contradict the 
declaration or has he specifically asserted a challenge to 
the finding that such final decisions had not been made by 
the Board.  And the appellant's objection to the 
admissibility of the declaration is without merit. 

The appellant also disputed the finding of the General 
Counsel, namely, that the moneys paid by the veterans were 
not voluntary donations to VOA as alleged by the appellant, 
but rather were fees to the appellant for representational 
services he rendered to them as agent in the pursuit of each 
of their claims for VA disability compensation benefits.  

The appellant specifically argues that:  1) he was not a 
party to the agreements made between the veteran and VOA; 2) 
that each veteran had a choice to make a donation, and if a 
veteran did not make the donation, he still provided services 
to that veteran; 3) the donation made by the veteran to VOA 
were not directly connected to representational services 
because VOA provided other services to veterans in addition 
to claimant representation; 4) he was never directly told by 
VA that the VOA donation agreement was illegal; 5) he 
complied with the advice of VA Regional Counsel and sought 
legal advice from an attorney regarding the legality of 


his agreement; and 6) VOA had the right to pursue legal 
actions against any veteran who made a donation pledge but 
failed to honor it, citing in support of that argument 
Salisbury v. Northwestern Bell, 2211 N.W.2d 609 (Iowa, 1974).  

The documentary and testamentary evidence clearly and 
convincingly establishes that the appellant accepted fees 
from veterans, G.D., L.C., M.A.S., and T.H. for 
representational services rendered by the appellant before 
the Board had made a final decision on their claims.  The 
purported "donations" to VOA cannot be said to have 
resulted from detached and disinterested generosity on the 
part of the veterans.  Two of the veterans, L.C. and T.H. 
credibly testified under oath that they understood that no 
services would be performed on their behalf unless they made 
a donation.  The other two veterans, G.D. and M.A.S. provided 
credible written statements with other supporting 
documentation that clearly indicated that the appellant's 
representational services would only be forthcoming upon 
payment of a suggested "donation."  The fact that the 
checks or money orders were written to VOA and included a 
statement of "donation" is immaterial.  The suggestion by 
the appellant that the "donation" was required only so that 
a veteran's case would be given "priority," was simply 
misleading.  It was clear that such payments constituted de 
facto compensation to the appellant as agent who advanced the 
veteran's claims.  

Although not every agreement was signed by the appellant, in 
those cases in which there was not an agreement signed by the 
appellant, each veteran indicated that it was the appellant 
who had talked to them about their claims and the fee 
required to obtain services.  Further, the appellant is the 
director of VOA and the only individual associated with VOA 
who was accredited by VA as an agent to represent claimants 
before VA.  It makes no difference whether the appellant 
solicited the "donations" as an officer of VOA, or whether 
it was his spouse who solicited them as President of VOA.  It 
also makes little difference whether VOA was a "non-
recognized organization," as also argued by the appellant.  
It was the appellant who was indeed the accredited agent who 
had prepared, presented, or prosecuted the VA 


claims of the veterans who had paid VOA for such services.  
The appellant cannot circumvent the law by advancing that the 
corporation, VOA, was in effect the agent, representing 
veterans or by calling his fee a "donation."  

Although the appellant may have performed charitable deeds 
with some of the income it received from veterans as argued 
by the appellant in defense of his actions, the issue is 
whether fees were charged and collected for services 
rendered, not how the fee was spent.  

The veteran has also argued that he was never told by VA that 
the contract that VOA used was illegal.  The General Counsel 
of VA warned the appellant to exercise caution in the use of 
agreements that could be viewed as involving the payment of 
fees, which would be grounds for termination of 
accreditation.  And the General Counsel told the appellant 
that the determination of whether a particular transaction 
involved a "gift" rather than a "fee" depended on the 
facts of each case, and, without reference to a particular 
individual and factual situation, such a determination could 
not be provided.  The fact that the appellant may had sought 
and obtained legal advice regarding the construction of the 
agreements that he used still does not excuse the appellant 
from compliance with VA laws and regulations.  

Finally, the appellant's argument that the holding in 
Salsbury allowed him to bring an action in Court to enforce 
his "donation" agreements is of no consequence.  As noted 
above, the payments made to the appellant by the veterans 
seeking assistance in their disability claims were not 
charitable donations, but were payments made in expectation 
that services would be rendered by the appellant.  

In summary, the evidence described above demonstrates a 
pattern whereby the appellant used contracts labeled as 
"donation" agreements to circumvent the law and to 
facilitate the appellant's receipt of fees from claimants for 
services rendered prior to the first final Board decision on 
their claims.  



Therefore the Board concludes that there is clear and 
convincing evidence that the appellant consistently violated 
the agent fee provisions of 38 U.S.C. § 5904(c)(1) and 38 
C.F.R. § 20.609(c) by accepting compensation, a fee, for 
preparing, presenting, prosecuting concerning a VA benefits 
claim prior to a final Board decision on that claim.  


ORDER

The termination by the VA's General Counsel of the 
appellant's VA accreditation as an agent to represent 
claimants before VA is affirmed and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


